Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites properties of a structure without tying the property to recited structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blaszczack et al. (US 2018/0006184) in view of Adachi (US 2016/0104810).
Regarding claim 1, Blaszczack discloses a solar cell module comprising: 

a first film (6, first sheet) attached to the first surface of the solar cell; 
a plurality of first wiring members (2) sandwiched by the first film and the first surface and connected to the solar cell; 
a second film (7, second sheet) attached to the second surface of the solar cell; and 
a plurality of second wiring members (2) sandwiched by the second film and the second surface and connected to the solar cell (see figs. 5 and 6, paragraphs [0106]-[0114] and [0155]-[0178]), 
wherein the first film is transparent, and the second film is non-transparent (see paragraph [0036]-[0037]).
Blaszczack does not disclose a first protection member provided on a side of the first surface of the solar cell; 
a second protection member provided on a side of the second surface of the solar cell; 
an encapsulant provided between the first protection member and the second protection member to encapsulate the solar cell.
Adachi is analogous art to Blaszczack as Adachi discloses a plurality of solar cells (2a and 2b) which are electrically connected in series or parallel by wiring members (3) (see Adachi paragraph [0116]). Adachi discloses a first protection member (5) provided on a side of the first surface of the solar cell (2); 
a second protection member (6) provided on a side of the second surface of the solar cell (2); 

Therefore it would be obvious to a person having ordinary skill in the art to modify the electrically interconnected solar cells of Blaszczack by encapsulating the connected solar cells between a first and second protective members because encapsulation seals the solar cells between the protective members, providing protection for the surface of the cells.

Regarding claim 2, modified Blaszczack discloses a solar cell module according to claim 1, wherein the second film is a white resin film (see Blaszczack paragraph [0037]).

Regarding claim 13, modified Blaszczack discloses a solar cell module according to claim 1, wherein the second protection member is non-white (see Adachi paragraph [0150], specifically other options mentioned other than white, e.g. glass or steel plate).

Regarding claim 14, modified Blaszczack discloses a solar cell module according to claim 1, wherein the encapsulant includes a first encapsulant provided on the side of the first surface of the solar cell and a second encapsulant provided on the side of the second surface of the solar cell, and the second encapsulant is non-white (see Adachi paragraphs [0151]-[0152], a light transmitting material, e.g. EVA).


The court has held when the structure recited in the reference is substantially identical to that of the claims, claimed properties (i.e. reflectance) are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blaszczack et al. and Adachi as applied to claims 1-2 above, and further in view of Rubin et al. (US 2009/0025788).
Regarding claims 3 and 4, modified Blaszczack discloses a solar cell module according to claims 1 and 2, respectively, but does not disclose wherein a portion of the second film is also provided between the second surface of the solar cell and each of the plurality of second wiring members. Applicant enables this limitation wherein the wires are round and by surrounding the 
Rubin is analogous art to Blaszczack as Rubin discloses round wires (5’) adhered to the surface of a solar cell (wafer 3), wherein the wires are between a film (10 and 11) and the surface of the solar cell (wafer 3) (see wire and film (16) fig. 5B and 6C, and assembly on solar cell fig. 16C, paragraphs [0068]-[0070] and [0101]-[0103]). Rubin discloses wherein a portion of the second film is also provided between the second surface of the solar cell and each of the plurality of second wiring members, i.e. underneath the curved edge, encapsulating the wire side edges. The court has held drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP § 2125.
The court has held it would be obvious to a person having ordinary skill in the art to apply a known technique (i.e. film between the edge of the round wire, encapsulating the wire side edge as it curves) to similar devices, (i.e. wires on a film adhered to a solar cell surface to interconnect the cells), in the same way wherein the result is predictable (i.e. an interconnected solar cell module).

Regarding claims 5, 6, 7, 8, modified Blaszczack discloses a solar cell module according to claims 1, 2, 3, and 4, respectively, but does not disclose wherein the second film is smaller than the second surface of the solar cell. Blaszczack has three choices, i.e. the second film is larger, the same, or smaller than the second surface of the solar cell. 
.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blaszczack et al., Adachi and Rubin et al. as applied to claims 1-8 above, and further in view of Oh et al. (US 2016/0149064).
Regarding claims 9, 10, 11, and 12, modified Blaszczack discloses a solar cell module according to claims 5, 6, 7 and 8, respectively, wherein the second surface of the solar cell includes straight first and second cell edges extending in mutually different directions, and 
the second film includes a straight first film edge extending along the first cell edge, a straight second film edge extending along the second cell edge (shown in Blaszczack figs. 5 and 6, paragraphs [0104]-[0107]), i.e. the solar cells and film are shown as square or rectangular.
Modified Blaszczack does not disclose wherein the straight first and straight second cell edges includes a curved third cell edge connecting the first cell edge and the second cell edge, nor does modified Blaszczack disclose wherein the straight first and straight second film edges include a straight third film edge connecting the first film edge and the second film edge.
Oh is analogous art to Blaszczack as Oh discloses solar cells (100) interconnected by wiring member (125) (see paragraphs [0098]-[0101]). Oh further discloses wherein the solar cell is in the shape of an octagon (see Oh fig. 1), wherein a straight first edge and a straight second edge of the solar cell are orthogonal or extending in mutually different directions and include a 
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. a solar cell shaped as in Oh) for another known device (i.e. a solar cell shaped as in Blaszczack) wherein the result is predictable, (i.e. an interconnected solar cell array).
Blaszczack discloses the first and second films are the shape of the solar cell (see Blaszczack figs. 5 and 6, paragraphs [0104]-[0107]). Further, Adachi discloses a “third solar cell edge” between first and second orthogonal edges (i.e. an octagon shape cell (2)), wherein the third edge is straight (see figs. 6 and 13(a)). The court has held drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP § 2125.
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to modify the film of Blaszczack to have a change of shape, specifically to a known shape, i.e. shape of solar cell in Adachi with straight octagonal corner shape, wherein the result is predictable, i.e. adhering wiring members to the solar cell surface, as the configuration of a claimed device was a matter of choice.
Alternatively, the court has held absent criticality or unexpected results it would be obvious for a person having ordinary skill in the art to modify the film of Blaszczack by choosing between a finite number of known shapes, i.e. square, octagonal with curved corner, octagonal with straight edge, wherein the result is predictable, i.e. wiring members adhered to the solar cell surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 17/003,767 (reference application) and claims 1-6 of co-pending Application No. 16/708829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference applications disclose a film with a wiring member on a first and second side of a solar cell. The limitations of claim 1-15 that are not disclosed in the reference applications are known in the art (see rejections above)..
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721